United States Court of Appeals
                     For the First Circuit

No. 04-1517
                   AROOSTOOK BAND OF MICMACS,

                      Plaintiff, Appellant,

                               v.

     PATRICIA E. RYAN, EXECUTIVE DIRECTOR, MAINE HUMAN RIGHTS
COMMISSION; LINDA E. ABROMSON, WARREN C. KESSLER, KIM C. MILLICK,
 AND PAUL K. VESTAL, JR., MEMBERS, MAINE HUMAN RIGHTS COMMISSION;
            LISA GARDINER; TAMMY CONDON; BEVERLY AYOOB,

                     Defendants, Appellees.


                             ERRATA

     The opinion of this court issued April 13, 2005 is amended
as follows:

     On page 11, lines 2 and 3, delete "Approximately ten years
later, the Band filed aboriginal land claims against Maine." and
insert in its place: "In the years following the passage of
MICSA, the Band, through counsel, raised its own claims with the
state of Maine."